DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 16 February 2021 has been entered.  Claims 1 and 5 have been amended.  Claims 2 and 6 have been canceled.  Claims 1, 3-5, 7 and 8 are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Boon on 25 February 2021.

The application has been amended as follows: 

In the claims:

1. 	(Currently amended) A system for automated food safety analysis, quality analysis, and grading of grains, comprising:

receive a digital image of grains; 
identify and count within the digital image [[the]] areas associated with individual grains; 
extract dimension information for each individual grain identified; 
create, for each individual grain identified, a pixel map of [[the]] color data for each pixel within the area of the digital image associated with that individual grain; and 
transmit or store data comprising individual grain count, the dimension information, and the pixel map for each individual grain for analysis; 
a food safety analyzer and a quality analyzer, each comprising a plurality of programming instructions stored in the memory of, and operating on the processor of, the computing device, wherein the plurality of programming instructions, when operating on the processor, cause the computing device to:
receive or obtain the data from the image processor for a sufficient number of images from a single lot of grain to constitute a statistically representative sample for the lot of grain; 
compare each pixel map in the data against pixel maps from reference images of sound and unsound grains of [[the]] a type being inspected; 
perform a food safety analysis and quality analysis, based on the pixel map comparisons, comprising a type and extent of unsoundness for each individual grain and a percentage of unsound grains in the data for the statistically representative sample; and 

provide certificates of analysis for the lot of grain detailing [[the]] an extent to which the lot of grain meets the at least one pre-defined standard for assessing food safety and the at least one pre-defined standard for assessing grain quality; and 
a chalkiness analyzer comprising a plurality of programming instructions stored in the memory of, and operating on the processor of, the computing device, wherein the plurality of programming instructions, when operating on the processor, cause the computing device to:
receive or obtain the data from the image processor for a sufficient number of images from a single lot of grain to constitute a statistically representative sample for the lot of grain; 
compare each pixel map in the data against pixel maps from reference images of chalkiness of grain of the type being inspected; 
perform a chalkiness analysis, based on the pixel map comparisons, comprising at least [[the]] a type and extent of chalkiness for each individual grain and [[the]] a percentage of chalkiness of grains in the data for the statistically representative sample; and 
compare [[the]] results of the chalkiness analysis against at least one industry standard for assessing chalkiness; and 
provide a certificate of analysis for the lot of grain detailing [[the]] an extent to which the lot of grain meets the at least one industry standard for assessing chalkiness.

2. 	(Canceled)

3. 	(Currently amended) The system of claim 1, wherein bin-wise processing is used to improve [[the]] a speed of the pixel map comparisons.

4. 	(Currently amended) The system of claim 1, wherein [[the]] data from the certificate of analysis is used to automatically control grain processing systems or equipment.

5. 	(Currently amended) A method for automated food safety analysis, quality analysis, and grading of grains, comprising the steps of:
receiving, at an image processor, comprising a plurality of programming instructions stored in a memory of, and operating on a processor of, a computing device, a digital image of grains; 
identifying and counting within the digital image [[the]] areas associated with individual grains; 
extracting dimension information for each individual grain identified; 
creating, for each individual grain identified, a pixel map of [[the]] color data for each pixel within the area of the digital image associated with that individual grain; 
transmitting or storing data comprising individual grain count, the dimension information, and the pixel map for each individual grain for analysis; 
receiving or obtaining, at both a food safety analyzer and a quality analyzer, each comprising a plurality of programming instructions stored in the memory of, and operating on a processor of, the computing device, the data from the image processor for a sufficient number of images from a single lot of grain to constitute a statistically representative sample for the lot of grain; 
comparing each pixel map in the data against pixel maps from reference images of sound and unsound grains of [[the]] a type being inspected; 
performing a food safety analysis and quality analysis, based on the pixel map comparisons, comprising [[the]] a type and extent of unsoundness for each individual grain and [[the]] a percentage of unsound grains in the data for the statistically representative sample; 
comparing a result of the food safety analysis against at least one pre-defined standard for assessing food safety, and comparing a result of the quality analysis against at least one pre-defined standard for assessing grain quality; 
providing certificates of analysis for the lot of grain detailing [[the]] an extent to which the lot of grain meets the at least one pre-defined standard for assessing food safety and the at least one pre-defined standard for assessing grain quality; 
receiving or obtaining, at a chalkiness analyzer comprising a plurality of programming instructions stored in the memory of and operating on the processor of, the computing device, the data from the image processor for a sufficient number of images from a single lot of grain to constitute a statistically representative sample for the lot of grain; 
comparing each pixel map in the data against pixel maps from reference images of chalkiness of grain of the type being inspected; 
performing a chalkiness analysis, based on the pixel map comparisons, comprising at least [[the]] a type and extent of chalkiness for each individual grain and [[the]] a percentage of chalkiness of grains in the data for the statistically representative sample; and 
comparing [[the]] results of the chalkiness analysis against at least one industry standard for assessing chalkiness; and 
providing a certificate of analysis for the lot of grain detailing [[the]] an extent to which the lot of grain meets the at least one industry standard for assessing chalkiness.

6. 	(Canceled)

7. 	(Currently amended) The method of claim 5, wherein bin-wise processing is used to improve [[the]] a speed of the pixel map comparisons.

8. 	(Currently amended) The method of claim 5, wherein [[the]] data from the certificate of analysis is used to automatically control grain processing systems or equipment.


Allowable Subject Matter
Claims 1, 3-5, 7 and 8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-5, 7 and 8 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language.  As enumerated below, the prior art discloses obtaining images of samples of grain and using machine vision to determine the quantity, quality and grade of the imaged grain samples.  The prior art does not disclose the limitations “receive a digital image of grains; identify and count within the digital image areas associated with individual grains; ... create, for each individual grain identified, a pixel map of color data for each pixel within the area of the digital image associated with that individual grain; and ... receive or obtain ... from the image processor ... a sufficient number of images from a single lot of grain to constitute a statistically representative sample for the lot of grain; compare each pixel map in the data against pixel maps from reference images of chalkiness of grain of the type being inspected; perform a chalkiness analysis, based on the pixel map comparisons, comprising at least a type and extent of chalkiness for each individual grain and a percentage of chalkiness of grains in the data for the statistically representative sample; and compare results of the chalkiness analysis against at least one industry standard for assessing chalkiness; and provide a certificate of analysis for the lot of grain detailing an extent to which the lot of grain meets the at least one industry standard for assessing chalkiness.”

The closest prior art being Jain, Kavindra R., Chintan K. Modi, and Jalpa J. Patel. "Non-destructive quality evaluation in spice industry with specific reference To Cuminum cyminum L (cumin) seeds." 2009 Second International Conference on Emerging Trends in Engineering & Technology. IEEE, 2009 discloses a non-invasive system and method for determining the quality of grains.  The system and method provides a means to count the number of grains with long pedestals as well as foreign elements using machine vision.  The system uses a camera to image the seeds / grains, determines the area of the seeds and the minor axis length and uses these dimensions to count the number of seeds with long pedestals as well as foreign elements in the obtained image.  A histogram of the areas of the seeds is generated and the seeds are classified based on threshold values computed from the histogram.  The total number of seeds is displayed as well as the number of seeds with pedestals and the number of foreign materials present in the sample.
Aizawa et al., UPH07-96205(A) discloses a system and method for certifying whole grain yield, the grade of grain and the volume weight of grain.  Whole grain yield and volume weight for rice grains are calculated and stored in a memory and compared with respective grades of the specification standard of agricultural products previously stored in the memory.  It is also determined to which grade the rice sample corresponds.
Wan, Y–N., C–M. Lin, and J–F. Chiou. "Rice quality classification using an automatic grain quality inspection system." Transactions of the ASAE 45.2 (2002): 379 discloses an automatic inspection system for rice quality classification.  The system sorts and classifies rice into sound, cracked, chalky, immature, dead, broken, damaged and off-type kernels.  Rice quality inspection software was developed.  The software includes sorting parameters and a series of parameter range tables.  The system correctly categorizes over 90% of rice kernels.

With respect to the independent claims, the claimed limitations “receive a digital image of grains; identify and count within the digital image areas associated with individual grains; ... create, for each individual grain identified, a pixel map of color data for each pixel within the area of the digital image associated with that individual grain; and ... receive or obtain ... from the image processor ... a sufficient number of images from a single lot of grain to constitute a statistically representative sample for the lot of grain; compare each pixel map in the data against pixel maps from reference images of chalkiness of grain of the type being inspected; perform a chalkiness analysis, based on the pixel map comparisons, comprising at least a type and extent of chalkiness for each individual grain and a percentage of chalkiness of grains in the data for the statistically representative sample; and compare results of the chalkiness analysis against at least one industry standard for assessing chalkiness; and provide a certificate of analysis for the lot of grain detailing an extent to which the lot of grain meets the at least one industry standard for assessing chalkiness” in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189.  The examiner can normally be reached on M-F, 9:30AM TO 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668                 
/VU LE/Supervisory Patent Examiner, Art Unit 2668